November 1, 2004

 

Mr. Marvin L. Schmidt

Board Member

c/o Copart, Inc.

4665 Business Center Dr.

Fairfield, CA 94534

 

Re:      Amendment to Stock Option Agreement

 

Dear Mr. Schmidt:

 

I am pleased to notify you that the Board of Directors of Copart, Inc. has
approved a resolution to amend the terms of your Stock Option Agreement dated
October 6, 2003 under the 2001 Stock Option Plan.  Pursuant to this amendment,
the vesting schedule for the 20,000 shares granted under the Stock Option
Agreement will be accelerated, such that all 20,000 shares subject to the option
shall be deemed fully vested as of October 29, 2004.

 

Additionally, the Board has resolved to extend the term during which you may
exercise the option to purchase common stock of the Company.  Pursuant to such
extension, if you elect to exercise your option, you must do so no later than
Friday, October 27, 2006.

 

Except as specifically set forth herein, your option will continue to be subject
to all the terms and conditions of your option agreement and Copart’s 2001 Stock
Plan

 

Should you have any questions regarding this amendment to the Stock Option
Agreement, please call me at (707) 639-5000. Otherwise, please sign the
acknowledgement below and return a copy to me.

 

Very truly yours,

Acknowledged and Agreed:

 

 

 

 

/s/ Gregory R. DePasquale

 

/s/  Marvin L. Schmidt

 

Gregory R. DePasquale

Marvin L. Schmidt

Vice President

 

Assistant General Counsel

 

 

GRD:kl

 

cc:

Willis J. Johnson – Chief Executive Officer

 

Jay Adair – President

 

Paul A. Styer – Senior Vice President, General Counsel

 

William Franklin – Chief Financial Officer

 

--------------------------------------------------------------------------------